Citation Nr: 1208717	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with spondylolisthesis and hypertrophic changes facet joint, right L4-5, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia, right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia, left knee, with arthritic changes, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1983 and from October 1984 to February 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for increased rating for his back and right and left knee disabilities, and also denied service connection for sleep apnea. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to August 2, 2011, the Veteran's lumbar strain is shown to be manifested by forward flexion limited to 85 degrees, but with no muscle spasm, postural abnormalities, fixed deformities or incapacitating episodes.  

2.  From August 2, 2011 to the present, the Veteran's lumbar strain is shown to be manifested by forward flexion limited by pain to 40 degrees, but with no incapacitating episodes.  

3.  At no point during the period on appeal did the Veteran's right knee reflect objective evidence of instability, flexion limited to 45 degrees or less, or extension limited to 10 degrees or more.

4.  At no point during the period on appeal did the Veteran's left knee manifest flexion limited to 45 degrees or less, or extension limited to 10 degrees or more.

5.  Prior to August 2, 2011, the Veteran's left knee disability did not manifest objective findings of instability.

6.  Beginning August 2, 2011, the Veteran's left knee disability objectively manifested mild medial-lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar strain prior to August 2, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2011).

2.  The criteria for a rating of 20 percent for lumbar strain from August 2, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2011).

3.  The criteria for an evaluation in excess of 10 percent for chondromalacia, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for chondromalacia, left knee, with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2011).

5.  Beginning August 2, 2011, the criteria for a separate 10 percent rating for 
left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a letter dated in April 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The April 2008 letter advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claims were last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Lumbar Strain

Service connection for lumbar strain was granted by way of the September 2000 rating decision.  He filed a claim for an increase in February 2002, after which a 10 percent rating was continued in a November 2002 rating decision.  At the time of this rating decision, the disability was recharacterized as lumbar strain with spondylolisthesis and hypertrophic change facet joint, right L4-5.  The Veteran filed the instant claim for an increased rating in March 2008.  The lumbar strain was continued at 10 percent by way of the November 2008 rating decision, presently under appeal.  

Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, via the General Rating Formula for Diseases and Injuries of the Spine. The disability is presently assigned its 10 percent rating under Diagnostic Code 5239.  

The Board notes that the Veteran was recently assigned a separate 10 percent rating for radiculopathy of the right lower extremity, effective August 31, 2011.  The Veteran has not indicated any disagreement with the assignment of this rating.  It will, therefore, not be discussed further.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply in this case.  A 10 percent evaluation is warranted with evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2011).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id.  

Alternatively, intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

Turning to the evidence, the Veteran underwent a VA examination in September 2008.  On that occasion, he complained of low back pain in the center of his back with flare-ups when doing strenuous activity.  He also reported that stooping and bending at work causes him pain.  The examiner, based upon physical examination, reported forward flexion to 85 degrees, backward extension to 15 degrees, lateral flexion to 20 degrees left and 25 degrees right, and rotation of 20 degrees.  The examiner confirmed that the Veteran had pain with all of these degrees of motion, and stopped motion when the pain started, so these reported ranges of motion document the motion with pain.  There was no reported fatigue, weakness, or lack of endurance, and repetitive motion did not increase the loss of range of motion.  The examiner also noted that there was no spasm, weakness or tenderness, and no postural abnormalities or fixed deformities.  Neurological examination revealed normal sensation and normal strength.

The Veteran's outpatient medical records were also reviewed and there are no records noting measurements of motion in degrees or findings of muscle spasms.  

On VA examination in August 2011, the Veteran again reported flare ups with overuse, which are alleviated with rest and pain medication.  Physical examination at that time revealed forward flexion to 45 degrees, with pain at 40 degrees; extension to 20 degrees with pain at 15 degrees; right and left lateral flexion to 25 degrees with pain at 25 degrees; and right and left lateral rotation to 20 degrees with pain at 20 degrees.  Repetition did not produced increased loss of motion.  The examiner also reported that there is no localized tenderness, spasm or guarding.  Strength and sensation were normal in the left lower extremity and the examiner noted that only the right leg was affected by radiculopathy.  The examiner also indicated that there were no other neurologic abnormalities related to the Veteran's back condition. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence does not support an evaluation in excess of 10 percent prior to August 2, 2011.  Specifically, there is no evidence of forward flexion limited to 60 degrees or less, and the combined range of motion of the thoracolumbar spine was well in excess of 120 degrees.  Moreover, the evidence dating prior to August 2, 2011 did not reveal muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this regard, the 2008 VA examination revealed no muscle spasms or abnormal contour.  Accordingly, a higher evaluation for the period prior to August 2, 2011 is not warranted. 

However, the Board finds that the Veteran's lumbar strain was shown to be manifested by pain that limits his forward flexion to 40 degrees at the time of his August 2, 2011 VA examination.  This evidence supports a 20 percent rating for the period of time starting on August 2, 2011, based upon limitation of function due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  However, even considering the Veteran's complaints of painful motion, limitation of forward flexion has not been shown to be 30 degrees or less.  Moreover, neurological examination revealed no abnormalities other than the already separately rated right leg radiculopathy.  Accordingly, an evaluation in excess of 20 percent for this time period is not warranted

As a final matter, there is no evidence showing incapacitating episodes of disc disease during the course of the claim.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to August 2, 2011 and in excess of 20 percent thereafter.  

Knees

Service connection was originally granted for the knees in April 1999.  The instant claim for an increased rating was filed in March 2008.  The Veteran's knee disabilities are currently evaluated as 10 percent disabling for right knee chondromalacia under Diagnostic Code 5260, and 10 percent disabling for left knee chondromalacia with arthritic changes under Diagnostic Code 5010-5260.  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. Id.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 FR 59988 (2004)).

VA outpatient treatment records show that in February 2008, the Veteran was referred to the orthopedic department for a knee brace due to degenerative joint disease of the bilateral knees.  March 2008 records confirm that the Veteran was seen due to "recurrent buckling of the knees" for the prior six to seven months.  Hinged neoprene knee braces were ordered.  In April 2008 the Veteran's knee range of motion was reported as 0 to 113 degrees on the right and 0 to 105 degrees on the left.  

The first VA examination during this appeal was in September 2008.  The Veteran reported pain anteriorly in both knees.  At the time of this examination, the Veteran reported no episodes of dislocation or subluxation.  The examiner noted that the Veteran had no crutches, braces or canes.  Range of motion was measured as 0 degrees extension, bilaterally, and 130 degrees flexion on the right and 100 degrees on the left.  The examiner noted that he had pain with movement and that the Veteran stopped motion when the pain started, so the range of motion noted is in consideration of pain.  Repetitive motion did not cause increased limitation in motion, and there was no fatigue, weakness or lack of endurance.  Weight bearing was noted as good and the Veteran's gait was normal.  Although painful motion was confirmed, there was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The examiner confirmed that there was no ankylosis.

In August 2011, the Veteran reported that his bilateral knee pain was worsening.  He reported that at times the pain is so bad that he is unable to walk.  Right knee flexion ended at 130 degrees, with pain starting at 130 degrees.  As to the left knee, flexion ended at 130 degrees, with pain starting at 125 degrees.  Both knees exhibited 0 degrees of extension, so no limitation of extension was shown.  The examiner reported that there was no additional limitation of motion following repetition.  The examiner did note tenderness to palpation on the left side.  Joint stability tests in the right knee were normal.  In the left knee, the Lachman test was normal, but the test for medial lateral instability revealed 1+ instability but not greater.  At this time, the examiner did note the Veteran's use of a cane to assist with back and knee pain.   

The Board finds that entitlement to an evaluation in excess of 10 percent for the limitation of motion of the Veteran's service-connected knee disabilities is not warranted.  At no point during the period on appeal did the Veteran's knees manifest any ankylosis, flexion limited to 45 degrees or less, and/or extension limited to 10 degrees or more.  Therefore, the Board finds that the Veteran is not entitled to a higher evaluation for limitation of motion of his service-connected left or right knee disability, and is not entitled to separate compensable evaluations for either limitation of flexion or limitation of extension of the left or right knee.  In this regard, the Veteran's flexion and extension during the course of the appeal were not limited to even a compensable rating.  Thus, his complaints of pain and functional impairment are adequately contemplated in the 10 percent ratings assigned for each knee.  

However, the Board notes that objective findings of instability were noted in the left knee on the August 2, 2011 VA examination.  As the examiner noted 1+ instability on medial-lateral testing, but not +2 or +3 instability, the Board finds that a separate 10 percent rating for mild instability of the left knee is warranted from August 2, 2011, the first evidence during the course of the claim showing objective evidence of instability.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997)

A separate rating based on instability is not warranted for the right knee disability, as there is no objective evidence of instability in that knee.  The 2008 VA examination indicated that there was no instability and the 2011 examination noted normal stability testing in that knee.  Accordingly, a higher or separate rating based on instability is not warranted for the right knee.  Id. 

The Board has considered other potential diagnostic codes.  However, as there is no evidence of dislocated semilunar cartilage or malunion of the tibia or fibula in either knee, Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5262 (impairment of the tibia and fibula) are inapplicable.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral knee disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for right knee disability.  Similarly, the preponderance of the evidence is against an evaluation in excess of 10 percent for limitation of motion of the left knee.  However, a separate 10 percent rating for mild instability is warranted from August 2, 2011.  

Other Considerations

The Board has also considered whether the Veteran's lumbar spine or right and left knee disabilities present an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted for these claims. 

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for lumbar strain prior to August 2, 2011, is denied. 

A 20 percent rating for lumbar strain, beginning August 2, 2011, is granted, subject to the laws and regulations regarding monetary benefits. 

A rating in excess of 10 percent for chondromalacia, right knee, is denied.

A rating in excess of 10 percent for chondromalacia, left knee, with arthritic changes, is denied.

A separate 10 percent rating for mild instability of the left knee, beginning August 2, 2011, is granted, subject to the laws and regulations regarding monetary benefits.


REMAND

The Veteran has also filed a claim for service connection for a sleep apnea.  Upon review of the record the Board concludes that additional development on this claim is warranted.

In a March 2008 claim, the Veteran stated that he started to have trouble with his sleeping habits during his period in service, and that he is now treated for sleep apnea at the Durham VA Medical Center.  

The Veteran's service treatment records are negative for any complaints of sleep apnea or snoring.  He denied trouble sleeping in a July 1993 Report of Medical History.  In August 1996 while being seen for marital problems, it was noted that the Veteran reported improved sleep on Ambien.  

The medical evidence shows the Veteran was diagnosed with obstructive sleep apnea following a June 2007 sleep study.  In an August 2007 consultation, the Veteran reported excessive daytime sleepiness began around 2004 and that onset of witnessed apneas, choking, or gasping was in 2004.  

To support his claim, the Veteran submitted a typed statement dated in March 2008 purportedly signed by H.B.H., the grandmother of the Veteran's son.  Ms. H. stated that she met the Veteran in 1990 when the Veteran's son came to live with her.  She stated the boy's mother was her daughter "[redacted]" who died from cancer.  She stated that the Veteran would stay with her when visiting his son and that he "had the most unusual sleeping habits.  He would stop breathing during the night."  She stated that it appears the condition has gotten worse over the years because it seems he stops breathing more often and complains more about being tired.  The Board seriously questions the credibility of this document, however, as H.G.H. purportedly prepared and signed a document misspelling her own daughter's name.  Specifically, on the birth certificate for the Veteran's son, the mother's name is spelled [redacted].  A search of the Social Security death index revealed the death of a [redacted] with the same last name as H.G.H., who died during a relevant time frame, in the same state where H.G.H. resides and where the baby was born.  That was the only match on that name, with no other identifying factors listed in the inquiry other than noting the year range as beginning in 1990 as she was clearly alive at the time she gave birth.  A search using the name "[redacted]" revealed no matches.  Thus, the statement signed by H.G.H. is not considered reliable or credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

However, because the evidence shows that the Veteran was placed on Ambien during service with improved sleep noted, the Board finds a remand is warranted in order to afford the Veteran a VA examination to obtain an opinion as to whether his sleep apnea is related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for sleep apnea prior to June 2007 and since September 2008.  After securing any necessary release, the RO/AMC should request any relevant records identified by the Veteran.  If any records requested are not available, the Veteran should be notified of such.

2.  The Veteran should be afforded a VA sleep disorders examination to determine the nature of any sleep apnea and to obtain an opinion as to whether his sleep apnea is related to service.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's sleep apnea at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service, to include the mention of improved sleep with Ambien during marital counseling in August 1996.  The examiner should provide the medical basis for any opinion expressed.

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


